—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), entered February 26, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that neither the wrought-iron chair nor the wrought-iron chair leg at issue constituted an inherently dangerous condition (see, Reuscher v Pergament Home Ctrs., 247 AD2d 603; Binensztok v Marshall Stores, 228 AD2d 534; Brown v New York Med. Coll., 162 AD2d 139). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.